Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuation application filed on January 31, 2020 and IDSs filed on March 3, 2020 and July 23, 2020.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910704690.1, filed on July 31, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 3, 2020 and July 23, 2020 have been considered and initialed copies of the 1449s are hereby attached.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the limitation “each selected asset amount commitment” should be “the selected asset amount commitment”.  The “creating” step includes the limitation “an asset amount” . Appropriate correction is required.
Claims 3, 5, 6, 10, 12, 13, 17, and 19 are objected to because of the following informalities:  the limitation “an RP” should be “the RP”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/592,047 (Li).
This is a provisional nonstatutory double patenting rejection.
Li, as shown in the following table, discloses the following limitations of claim 1:
Current application 16/779,499
Co-pending application 16/592,047
Claim 1
Claim 1
determining a remittance amount between a remitter and a remittee, wherein the remitter has a corresponding remitter account in a blockchain ledger, the remitter account comprises a revenue 


submitting to the blockchain a transaction comprising an identification of each of the selected one or more of the plurality of reserve balances and a commitment of the transaction amount, for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and the transaction amount to be added to the receiver's blockchain account after the transaction is implemented


Li also teaches “creating a recharging transaction, wherein the recharging transaction comprises an asset amount commitment with at least one specified value and a corresponding recharging number, and an RP used to prove that the primary balance is not less than a recharging amount, wherein the recharging amount is a 
As per independent claims 8 and 15, the independent claims 8 and 15 include similar subject matter and limitations of claim 1. As such, the independent claims are also provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 20 of Li.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 2, 9, and 16 include the limitation “all assets comprised in the remitter account correspond to an asset amount with a shared value” that includes the limitation “all assets” that “an asset amount”. The Examiner has difficulty discerning how all assets include the same “asset amount” as the “asset” of the independent claim. Appropriate correction is required. For the purposes of examination, the Examiner interprets “all assets” as “a plurality of assets that include the asset” and “an asset amount” as “a plurality of asset amounts”.
Claims 2, 9, and 16 also include the limitation “the remitter account comprises multiple asset groups, wherein assets of each asset group correspond to an asset amount with a same predetermined value, and assets of different asset groups correspond to asset amounts with different predetermined values”. The Examiner has difficulty discerning whether the limitation “asset amounts” associated with “asset groups” is different from asset amount(s) assigned to “all assets” in the previous step. The Applicant is required to differentiate how asset amounts vary between “an asset” of 
Dependent claims 3-7, 10-14, and 17-20 are also rejected under 35 USC 112(b) due their dependency on rejected parent claims 1, 8, and 15.
The Examiner has attempted to identify number of limitations that include 112(b) issues and objectionable limitations. The Applicant is also kindly invited to re-review the claims for proper antecedence of the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-7 are directed to a process, claims 8-14 are directed to a product of manufacture, and claims 15-20 are directed to a machine. Thus claims 1-20 are within one of the four categories of eligible subject matter.
Prong One of Step 2A: Claims 1 and 14 recite “determining a remittance amount between a remitter and a remittee; creating a remittance transaction based on a selected asset amount commitment in the remitter account and a specified number corresponding to each selected asset amount commitment; subtracting the corresponding specified number from a total number corresponding to each selected asset amount commitment, increasing the revenue balance of the remitter account by a 
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claims recite a blockchain ledger, a blockchain network, computer(s), computer memory device(s), and tangible, non-transitory, machine-readable media. The additional elements of the computer(s), computer memory device(s), and tangible, non-transitory, machine-readable media are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, the blockchain ledger, the blockchain network, and “submitting the remittance transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations” merely use a computer as a tool to perform an abstract idea.
The combination of these additional elements are no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, even in combination, these additional elements 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the computer(s), computer memory device(s), and tangible, non-transitory, machine-readable media amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “the blockchain ledger, the blockchain network, and submitting the remittance transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations” merely use a computer as a tool to perform an abstract idea. For the same reason, these elements are not sufficient to provide an inventive concept. Reconsidering here in step 2B, the additional elements are also determined to be no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
As per claim 8, the substance of claim 8 is directed to substantially similar subject matter and claim limitations of claim 1. As such, for reasons shown above 
As per dependent claims 2-6, 9-14, and 16-20, these claims further define the abstract idea noted in claims 1, 8, and 15. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 1, 8, and 15 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 9, 14, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109377224A (Yin).
As per claim 1, Yin discloses, 
determining a remittance amount between a remitter and a remittee, wherein the remitter has a corresponding remitter account in a blockchain ledger (¶ [0028] “Determine a transaction amount to be remitted from the remittance blockchain account to the receiver blockchain account” teaches blockchain based , the remitter account comprises a revenue balance recorded as a revenue balance commitment, an asset whose corresponding asset amount is recorded as an asset amount commitment, and a total number of an asset amount commitment with each value, and assets having a same asset amount have a same asset amount commitment (¶ [0028] “determine a transaction amount to be remitted from the remittance blockchain account to the receiver blockchain account; wherein, the remittance balance of the remittance blockchain account is divided into multiple remitters to reserve For the gold balance, the balance of each remittance reserve is registered as the corresponding remittance reserve balance commitment on the blockchain” teaches balance based recordation of asset commitment onto blockchain),
creating a remittance transaction based on a selected asset amount commitment in the remitter account and a specified number corresponding to each selected asset amount commitment (¶ [0029] “the sender user and the receiver user can agree on the value of the transaction amount; … The blockchain transaction scheme based on the present specification can be implemented between the devices, and the asset certificate corresponding to the transaction amount is imported (or called transfer) from the exporter blockchain account to the receiver blockchain account” teaches transaction associated with remitter account, ¶ [0030] “any type of balance held by the sender user and the receiver user is recorded as the corresponding balance commitment in the blockchain book to protect the owner's privacy; similarly, the transaction amount can be recorded … the relationship between any balance and the corresponding balance commitment, the transaction amount, and the corresponding specified number corresponding to each selected asset amount commitment” is interpreted as a value of the commitment), 
wherein the remittance transaction comprises a remittance amount commitment corresponding to the remittance amount, each selected asset amount commitment and a corresponding specified number, and a range proof (RP) used to prove that the remittance amount is non-negative and not greater than a total asset amount (¶[0045] “the exporter device may generate a section certificate and add the section proof to the transaction for the blockchain node in the blockchain to verify whether the transaction amount is satisfied: The transaction amount is not less than 0 and the selected remittance reserve balance is not less than the transaction amount” teaches proofing operation on the transaction amount), and the total asset amount is a weighted sum of an asset amount corresponding to each selected asset amount commitment and the corresponding specified number (¶ [0032] “when a plurality of remittance reserve balances are divided from the remittance balance, all the remittance balances may be allocated to the remittance reserve amount, that is, the remittance balance is the plurality of shares. The sum of the remittance reserve balances; or a part of the remittance balance may be divided into the remittance reserve balance” teaches sum of reserve balances equaling the remittance reserve balance),
submitting the remittance transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0035] “submitting a transaction to the blockchain”), 
subtracting the corresponding specified number from a total number corresponding to each selected asset amount commitment (¶ [0035] “After deleting the selected remittance reserve balance” teaches subtracting the transaction amount from the payor), 
increasing the revenue balance of the remitter account by a change amount commitment after the transaction is completed, and increasing a revenue balance of a remittee account corresponding to the remittee in the blockchain ledger by the remittance amount commitment after the transaction is completed (¶ [0035] “the recipient blockchain account increases the transaction amount after the transaction is completed” teaches increasing the payee account with the transaction amount).

As per claim 2, Yin discloses all the limitations of claim 1. Yin also discloses,
all assets comprised in the remitter account correspond to an asset amount with a shared value (¶ [0032] “the remittance balance is the plurality of shares” teaches asset partitioned to shares)
the remitter account comprises multiple asset groups, wherein assets of each asset group correspond to an asset amount with a same predetermined value, and assets of different asset groups correspond to asset amounts with different predetermined values (¶ [0036] “by dividing a plurality of remittance reserve balances from the remittance balance, the blockchain network can apply different 

As per claim 7, Yin discloses all the limitations of claim 1. Yin also discloses,
wherein at least two transactions are performed in the blockchain network, wherein the two transactions comprise (¶ [0037]-[0041] teaches two transactions with first and second amounts) 
a first transaction, wherein a given party is a remitter and has a corresponding remitter account (¶ [0037]-[0039] teach transaction with the first amount) 
a second transaction, wherein the given party is a remittee and has a corresponding remittee account (¶ [0040]-[0041] teach transaction with a second amount)
wherein the first transaction and the second transaction are performed concurrently in the blockchain network (¶ [0040] “the recipient balance of the recipient blockchain account is divided into a second remittance balance, and the second remittance balance is registered as a corresponding second remittance balance commitment on the blockchain” teaches concurrency).

As per claims 8, 9, 14, 15, 16, and 20, the substance of claims 8, 9, 14, 15, 16, and 20 are directed to substantially similar subject matter and claim limitations of claims 1, 2, and 7, respectively, with specific attention to one or more computers (see Li, ¶ [0119], one or more computer memory devices (see Li, ¶ [0119]), and tangible, non-transitory, machine-readable media (see Li, ¶ [0119]). As such, for reasons shown above regarding claims 1, 2, and 7, claims 8, 9, 14, 15, 16, and 20 are similarly rejected as being anticipated by Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 10, 12, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of US 20040078563 A1 (Kimes).
As per claim 3, Yin teaches all the limitations of claim 1. Yin also teaches,
wherein the remitter account further comprises a primary balance recorded as a primary balance commitment, and the method further comprises (¶ [0037] “the remittance balance is further divided into a first remittance balance… and the first remittance balance can be applied to the remittance transaction” teaches first balance committed to the transaction),
submitting the recharging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0124] “when the remittance balance of the remittance blockchain account is increased, the corresponding amount is increased to the first A remittance of the balance” teaches asset recharge).

creating a recharging transaction, wherein the recharging transaction comprises an asset amount commitment with at least one specified value and a corresponding recharging number, and an RP used to prove that the primary balance is not less than a recharging amount, wherein the recharging amount is a weighted sum of an asset amount corresponding to the asset amount commitment with the at least one specified value and the corresponding recharging number (¶ [0030] “the requester's account balance is less than the critical amount, the program moves to step 208 and asks whether the account balance is greater than some predetermined minimum amount. In this example, this minimum amount is set for $1. Once the requesters account is greater than this minimum amount, the program moves to step 210 and communicates that the transaction is authorized, but with a warning that the account is below the critical amount and needs to be replenished immediately” teaches account validation for transaction and replenishment), 
increasing a total number corresponding to the asset amount commitment with the at least one specified value in the remitter account by the corresponding recharging number after the transaction is completed and decreasing the primary balance of the remitter account by a weighted sum of the asset amount commitment with the at least one specified value and the corresponding recharging number after the transaction is completed (¶ [0036] “If, on the other hand, the customer account is below this $200.00 replenish amount, then the software 102 goes to step 224 and sends an EFT request to the client/customer's bank or credit card company to bring the account balance back up to a maximum amount of, in this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replenish transaction asset of Kimes in the collateral based blockchain transaction system of Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and because replenishing transaction asset improves transaction completion by preventing transaction rejection when collateral depletes.

As per claim 5, combination of Yin and Kines teach all the limtations of claims 1 and 3. Yin also teaches,
submitting the primary balance remittance transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0037] “the remittance balance is further divided into a first remittance balance… and the first remittance balance can be applied to the remittance transaction” teaches first balance committed to the transaction),
generating a primary balance remittance transaction based on a primary balance transaction amount between the remitter and the remittee, wherein the primary balance remittance transaction comprises a primary balance transaction amount commitment corresponding to the primary balance transaction amount, and an RP used to prove that the primary balance transaction amount is non-negative and not greater than the primary balance (¶ [0037] “the remittance balance is further divided into a first remittance balance” teaches a first balance, ¶ [0064] “user A can indicate the amount of funds q to be transferred, calculate the commitment Q corresponding to the amount q through the Pedersen commitment mechanism, generate a section proof PR1 for proving that q is not less than 0, and use the funds included in the proof of the remitted balance Ar_A” teaches validating a first amount), 
deducting the primary balance transaction amount commitment from the primary balance after the transaction is completed and increasing the revenue balance of the remittee account by the primary balance transaction amount commitment after the transaction is completed (¶ [0064] “user A can indicate the amount of funds q to be transferred, calculate the commitment Q corresponding to the amount q through the Pedersen commitment mechanism” teaches transaction with  commitment of a first amount).

As per claim 6, Yin teaches all the limitations of claim 1. Yin also teaches,
submitting the recharging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0124] teaches asset recharge),

creating a recharging transaction, wherein the recharging transaction comprises an asset amount commitment with at least one specified value and a corresponding recharging number, and an RP used to prove that the revenue balance of the remitter account is not less than a recharging amount, wherein the recharging amount is a weighted sum of an asset amount corresponding to the asset amount commitment with the specified value and the recharging number (¶ [0030] teaches account validation for transaction and replenishment),
increasing a total number in the remitter account corresponding to the asset amount commitment with the specified value by the corresponding recharging number after the transaction is completed and decreasing the revenue balance of the remitter account by a weighted sum of the asset amount commitment with the at least one specified value and the corresponding recharging number after the transaction is completed (¶ [0036] teaches increasing account asset upon low threshold based on replenish amount and by withdrawing from an entity (and associated account)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replenish transaction asset of Kimes in the collateral based blockchain transaction system of Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction processing and 

As per claims 10, 12, 13, 17, and 19, the substance of claims 10, 12, 13, 17, and 19 are directed to substantially similar subject matter and claim limitations of claims 3, 5, and 6, respectively. As such, for reasons shown above regarding claims 3, 5, and 6, claims 10, 12, 13, 17, and 19 are similarly rejected as being unpatentable over Yin in view of Kines.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Kimes in further view of US 20190197615 A1 (Manohar)
As per claim 4, combination of Yin and Kines teach all the limitations of claims 1 and 3. Yin also teaches, 
submitting the merging transaction to the blockchain network, thereby causing the blockchain network, or programs monitoring the blockchain network, to perform operations comprising (¶ [0116] “The blockchain account 1 is added to the incoming balance Ar_A such that the incoming balance Ar_A is updated to Ar_A=P2_A+PC(a1)+...+PC(ak)-T” teaches merge operation),
Combination of Yin and Kines do not explicitly teach, however, Manohar teaches,
creating a merging transaction comprising an asset amount commitment with at least one specified value and a corresponding merging number (¶ [0040] “The bank balance funds available (BBFA) refers to the combined uncommitted balance available in accounts such as savings, checking 1, and checking 2 for conducting 
decreasing a total number in the remitter account corresponding to the asset amount commitment with the at least one specified value by the corresponding merging number after the transaction is completed, increasing the primary balance by a merging amount commitment after the transaction is completed or the revenue balance of the remitter account is cleared after the transaction is completed, and increasing the primary balance of the remitter account by a corresponding revenue balance commitment after the transaction is completed; and the merging amount commitment is a weighted sum of the asset amount commitment with the at least one specified value and the corresponding merging number (¶ [0076] “The bank balance funds check control 0470 and 0570 and negative balance control 0480 and 0580 deal with financial transactions 0450 that affect the bank balance funds available. Financial transactions 0450 involving receipts and invoices, that increase or decrease the bank balance funds available normally originate in accounts receivable (AR) and accounts payable (AP) 0550” teaches transactions with combined funds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide combined funds transaction of Manohar in the collateral based blockchain transaction system of Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

As per claims 11 and 18, the substance of claims 11 and 18 are directed to substantially similar subject matter and claim limitations of claim 4. As such, for reasons shown above regarding claim 4, claims 11 and 18 are similarly rejected as being unpatentable over Yin in view of Kines in further view of Manohar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692